MYERS, District Judge.
These cases were remanded to the state court under an order filed June 17, 1936.
Thereafter defendants’ counsel filed petition for rehearing and to have vacated the order of June 17, 1936, as in conflict with the ruling of this court in Enzor v. Jefferson Standard Life Insurance Co., 14 F.Supp. 677. After hearing, the court is satisfied (1) that the order of remand was properly granted; (2) that upon the filing of the order of remand, the effect of denial of jurisdiction, so expressed, was to return the whole case to the state court in which it originated, and that no further proceedings of any character in connection therewith were entertainable in this court. See Marchant v. Mead-Morrison Mfg. Co. (C.C.A.) 11 F.(2d) 368; Ausbrooks v. Western Union Tel. Co. (D.C.) 282 F. 733.
The court being without jurisdiction to act upon the petition for rehearing and motion to vacate the order of remand, this opinion is entered merely for the purpose of completing the record as equivalent to refusal and dismissal of the petition as filed.